Exhibit 10.2

Amendment No. 2 (this “Amendment”) dated as of September 10, 2015, among
CLAIRE’S INC., a Delaware corporation (“Holdings”), CLAIRE’S STORES, INC., a
Florida corporation (the “Borrower”), the SUBSIDIARY LOAN PARTIES hereto, the
LENDERS party hereto and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as
administrative agent (the “Administrative Agent”) under the Amended and Restated
Credit Agreement, dated as of September 20, 2012, among Holdings, the Borrower,
the Administrative Agent, the Lenders party thereto from time to time and the
agents, arrangers and bookrunners party thereto, as in effect on the date hereof
(as amended on April 30, 2014, the “Credit Agreement”). Capitalized terms used
but not defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

WHEREAS, Section 9.08 of the Credit Agreement provides that Holdings, the
Borrower and the Required Lenders may enter into this Amendment;

WHEREAS, Holdings, the Borrower and the Required Lenders desire to amend the
Credit Agreement on the terms set forth herein

SECTION 1. Amendments to Credit Agreement. Effective as of the Amendment No. 2
Effective Date (as defined below):

(a) Section 5.04 of the Credit Agreement is hereby amended by (i) deleting the
word “and” at the end of clause (i) thereof, (ii) replacing the period at the
end of clause (j) thereof with “; and” and (iii) inserting a new clause
(k) thereof as follows:

“(k) Within 30 days after the end of each fiscal month of the Borrower
(commencing with fiscal September 2015), (i) an unaudited consolidated statement
of operations of the Borrower and the Subsidiaries setting forth the
consolidated results of its operations during such fiscal month and the then
elapsed portion of the fiscal year and setting forth in comparative form the
corresponding figures for the corresponding periods of the prior fiscal year,
all of which shall be in a format consistent with the Borrower’s most recent
quarterly report on Form 10-Q and which consolidated statement of operations
shall be certified by a Financial Officer of the Borrower on behalf of the
Borrower as fairly presenting, in all material respects, the results of
operations of the Borrower and the Subsidiaries on a consolidated basis in
accordance with GAAP (subject to normal quarter-end and year-end audit
adjustments and the absence of footnotes) and (ii) a projected statement of cash
flows for the 13 week period commencing on the day following the last day of the
fiscal month for which financial statements are being delivered pursuant to
subclause (i) above including a description of underlying assumptions with
respect thereto, which projected cash flow statement shall in each case be
accompanied by the statement of a Financial Officer of the Borrower to the
effect that, such projected cash flow statement is based on assumptions believed
by such Financial Officer to be reasonable as of the date of delivery thereof.”



--------------------------------------------------------------------------------

(b) Section 6.11 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

“SECTION 6.11 Total Net Secured Leverage Ratio. Permit the Total Net Secured
Leverage Ratio to exceed the Required Maintenance Level (as defined below) as of
(i) the last day of any fiscal quarter when the Revolving Facility Credit
Exposure outstanding exceeds $15 million as of such day, and (ii) on the date of
any Borrowing or issuance, amendment, extension or renewal of a Letter of Credit
(each such date hereinafter being referred to as an “Interim Testing Date”) if,
after giving effect thereto the Revolving Facility Credit Exposure outstanding
shall exceed $15 million; provided, however, that in the case of clause (ii),
the Total Net Secured Leverage Ratio shall be calculated as of the last day of
the most recent fiscal quarter for which financial statements have been or were
required to be delivered pursuant to Section 5.04(a) or (b) on or prior to such
Interim Testing Date but for purposes of such calculation the amount of Senior
Secured Debt as of the last day of such fiscal quarter shall be adjusted by
removing all Revolving Facility Credit Exposure outstanding at such last day of
such fiscal quarter (to the extent otherwise included in Senior Secured Debt as
of the last day of such fiscal quarter) and adding in the Revolving Facility
Credit Exposure outstanding on such Interim Testing Date (after giving effect to
any Borrowing on such Interim Testing Date) to the extent such Revolving
Facility Credit Exposure would otherwise be included in Senior Secured Debt as
of such date. For the avoidance of doubt, in the case of clause (ii), the Total
Net Secured Leverage Ratio shall be calculated without including any proceeds of
any Borrowing on the applicable Interim Testing Date in Unrestricted Cash.

For purposes of this Section 6.11, “Required Maintenance Level” shall mean, on
the last day of any fiscal quarter of the Borrower, the level set forth opposite
such fiscal quarter in the table set forth below:

 

Fiscal Quarter

   Required Maintenance Level  

Third fiscal quarter of 2015

     6.75 to 1.00   

Fourth fiscal quarter of 2015

     6.35 to 1.00   

First fiscal quarter of 2016

     6.75 to 1.00   

Second fiscal quarter of 2016

     6.75 to 1.00   

Third fiscal quarter of 2016

     6.75 to 1.00   

Fourth fiscal quarter of 2016

     6.35 to 1.00   

First fiscal quarter of 2017

     6.00 to 1.00   

Second fiscal quarter of 2017

     6.00 to 1.00”   

 

-2-



--------------------------------------------------------------------------------

SECTION 2. Representations and Warranties. Holdings and the Borrower, jointly
and severally represent that, both immediately before and immediately after
giving effect to this Amendment:

(a) The representations and warranties set forth in the Loan Documents are true
and correct in all material respects (or, with respect to representations and
warranties qualified by materiality or “Material Adverse Effect”, true in all
respects), with the same effect as though made on and as of such times, except
to the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties shall be true and
correct in all material respects (or, with respect to representations and
warranties qualified by materiality or “Material Adverse Effect”, true in all
respects) as of such earlier date); and

(b) no Default or Event of Default exists.

SECTION 3. Conditions. The amendments set forth in Section 1 shall become
effective on the date (“Amendment No. 2 Effective Date”) when

(a) the Administrative Agent (or its counsel) shall have received from the
Administrative Agent, Holdings, the Borrower and Lenders constituting the
Required Lenders either (i) a counterpart of this Amendment signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy or electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Amendment; and

(b) the Administrative Agent shall have received, for the account of each Lender
that has consented to this Amendment prior to 5:00 p.m., New York City time, on
September 9, 2015 a fee equal to 0.25% of the aggregate principal amount of such
Lender’s Revolving Facility Commitment.

SECTION 4. Certain Consequences of Effectiveness; Reaffirmation. On and after
the Amendment No. 2 Effective Date, references in the Credit Agreement to this
“Agreement” and references in the Loan Documents to the “Credit Agreement” shall
refer to the Credit Agreement as amended by this Amendment. Except as expressly
set forth herein, this Amendment shall not constitute an amendment or waiver of
any provision of the Credit Agreement or any other Loan Document all of which
shall remain in full force and effect. Each Loan Party hereby acknowledges and
agrees that, following the Amendment No. 2 Effective Date, it shall continue to
be bound by the Loan Documents to which it is party (in the case of the Credit
Agreement, as amended by this Amendment) and each of the Loan Parties hereby
(i) consents to the execution, delivery and performance of this Amendment and
each of the transactions contemplated hereby, (ii) acknowledges and reaffirms
its respective guarantees, pledges, grants of security interests and other
obligations, as applicable, under and subject to the terms of the Loan
Documents, (iii) acknowledges and agrees that, notwithstanding the effectiveness
of this Amendment, the Collateral Agreement and the other Security Documents
shall continue in full force and effect and (iv) acknowledges and agrees that
all references in the Collateral Agreement or any other Security Document to the
“Credit Agreement,” “thereunder,” “thereof” or words of similar import shall be
deemed to mean a reference to the Credit Agreement as amended by this Amendment.
Furthermore, each of the Loan Parties acknowledges and agrees that it is the
intention

 

-3-



--------------------------------------------------------------------------------

of such party (i) that the Collateral Agreement and the other Security Documents
and the Liens granted thereby shall not be affected, impaired or discharged
hereby or by the transactions contemplated under this Amendment, (ii) the Liens
granted by the Collateral Agreement and the other Security Documents shall
continue unimpaired and with the same priority to secure repayment of all
Obligations, whether heretofore or hereafter incurred, and (iii) nothing herein
or in the Credit Agreement requires that any new filings be made or other action
taken to perfect or to maintain the perfection of such Liens.

SECTION 5. Loss of FATCA Grandfathering. For purposes of determining withholding
Taxes imposed under FATCA, from and after the Amendment No. 2 Effective Date,
the Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Obligations outstanding under
the Credit Agreement (including, without limitation, any outstanding Loans) as
not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

SECTION 6. Applicable Law; Waiver of Jury Trial. This Amendment shall constitute
a “Loan Document” for purposes of the Credit Agreement. The provisions of
Section 9.07, 9.11, 9.13 and 9.15 of the Credit Agreement are incorporated
herein mutatis mutandis.

[signature pages follow]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

CLAIRE’S INC. CLAIRE’S STORES, INC. BMS DISTRIBUTING CORP. CBI DISTRIBUTING
CORP. CLAIRE’S BOUTIQUES, INC.

CLAIRE’S CANADA CORP.

CLAIRE’S PUERTO RICO CORP.

By:  

/s/ J. Per Brodin

  Name:   J. Per Brodin   Title:   Executive Vice President and Chief Financial
Officer CSI CANADA LLC By:  

/s/ J. Per Brodin

  Name:   J. Per Brodin   Title:   Manager

 

[Claire’s Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and a Lender
By:  

/s/ Robert Hetu

  Name:   Robert Hetu   Title:   Authorized Signatory By:  

/s/ Jayant Rao

  Name:   Jayant Rao   Title:   Authorized Signatory

 

[Claire’s Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Jamie Minieri

  Name:   Jamie Minieri   Title:   Authorized Signatory [By:  

 

  Name:     Title:       ]1

 

1  If a second signature is required.

 

[Claire’s Stores, Inc.—Amendment No. 2]



--------------------------------------------------------------------------------

ING CAPITAL LLC as a Lender By:  

/s/ Joe McAdams

  Name:   Joe McAdams   Title:   Managing Director By:  

/s/ Ian J. Nyi

  Name:   Ian J. Nyi   Title:   Vice President

 

[Claire’s Stores, Inc.—Amendment No. 2]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Charles K. Holmes

  Name:   Charles K. Holmes   Title:   Executive Director



--------------------------------------------------------------------------------

Royal Bank of Canada, as a Lender By:  

/s/ Leslie P. Vowell

  Name:   Leslie P. Vowell   Title:   Attorney-In-Fact

 

[Claire’s Stores, Inc.—Amendment No. 2]